DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim1 is objected to because of the following informalities: 
Claim 1 line 1-2 recites “to the wearer”, Examiner suggest amending the claim limitations to read “to a wearer”. 
Claim 1 line 3 recites “from the abdominal or pelvic”, Examiner suggest amending the claim limitations to read “from an abdominal or pelvic”.
Claim 1 line 3 recites “of the body”, Examiner suggest amending the claim limitations to read “of a body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 improperly recites human tissue/human anatomy as part of the claimed invention. It is suggested that Applicant amend the claim language “attached to the wearer” in order to remove the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or similar devices" renders the claims indefinite because the claim includes elements not actually disclosed (those encompassed by "or similar devices "), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). For the sake of compact prosecution Examiner will interpret “or similar devices” with the broadest reasonable interpretation to encompass structures that are reasonably taught by the similar prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellasalma (US 4036220).
With respect to claim 1, Bellasalma discloses A wearable device (Fig 5, device 10 shown worn on a trunk) consisting of a thick piece of fabric or flexible plastic (col 1 ln 50-55, col 1 ln 30-35, enclosing member 11 is detailed to be flexible and made of plastic, material inherently has some level of thickness) attached to the wearer by belts, straps, or similar devices (Fig 1, Fig 5, flexible plastic 11 attached to wearer by straps 12) which prevents inappropriate medical tubing removal (col 1 ln 5-15, col 2 ln 30-40, device covers an area or a bandage for a prolonged period of time, thus would be capable of the functional limitation of prevented unwanted tubing removal) from the abdominal or pelvic regions of the body by the wearer (Fig 5, col 1 ln 5-10, device 10 shown to cover the torso and detailed to be capable of use with the abdomen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woodworth et al (US 6659970), Rogers (US 2015/0119774), and Orange et al (US 5817038) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM BAKER/Examiner, Art Unit 3786